DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1, line 16, “based on occurance” should read “based on occurrence”.
Claim 7, line 14, “based on occurance” should read “based on occurrence”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0042433 NOH et al., hereinafter “Noh”, in view of US 2011/0230729 Shirasaki et al., hereinafter “Shirasaki 2011” (both previously cited), further in view of US 2017/0014035 Newberry hereinafter, “Newberry”.
Regarding claim 1, Noh discloses an information processing apparatus (Para 19) comprising: an information acquisition circuit (Para 46; Figure 1, element 120) configured to acquire, from a specific subject (Para 47) to be measured, measurement data of a successively measured blood pressure value (Para 63) and measurement data of SPO2 (Para 48); a blood pressure fluctuation detection circuit (Figure 1, element 140 is a fluctuation unit in as much as applicants. This unit is continuously estimating blood pressure to detect abnormal values para 100) configured to detect, from the measurement data of the successively measured blood pressure value acquired by the information acquisition circuit (Para 52, the estimator uses a signal detected by the sensor unit, which includes the cuff that measures blood pressure), a blood pressure fluctuation which means a blood pressure surge of a reference value or more (Para 98 and 100; the unit is capable of measuring a change in blood pressure value and can determine if blood pressure deviated from a normal range, which means it inherently has a threshold value, that when exceeded, is determined to have fluctuated from the normal range), the reference value being set for a magnitude of the blood pressure fluctuation (Para 100, this is inherent, since the device is capable of detecting abnormal blood pressure, meaning when a certain value is exceeded, i.e. the reference value, the device determines abnormal pressure) and a period required for the blood pressure fluctuation (Para 64); a correlation determination circuit (Para 85 and 86), based on a correlation with the measurement data of the SPO2 (Para 85 and 86 disclose a correlation with a reference biosignal, para 48 discloses SPO2 to be one of those signals) in a period in which the blood pressure fluctuation is of the reference value or more (Para 64 and 100, this is inherent, since the device is capable of detecting abnormal blood pressure, meaning when a certain value is exceeded, i.e. the reference value, the device determines abnormal pressure), detected by the blood pressure fluctuation detection circuit, and in periods before and after the period (Para 43, the estimation model is continuously estimating and correlating values, so it happens before, during, and after the period); and determine a sensitivity based on occurrence of the blood pressure fluctuation (Para 100 discloses that based on blood pressure fluctuation the system determines a risk, per the spec and figure 8 of the current application, a sensitivity is a risk level associated with the sleep apnea syndrome, see 103 rejection below for further validation); and a display controller (Figure 6, element 620) configured to cause a display device (Figure 6, element 640) to display information indicative of the degree of the possibility of the occurrence of the blood pressure fluctuation (Para 98 discloses that the display outputs the change in the blood pressure value and para 100 also discloses that it indicates whether it is in an abnormal range or in a risk of being in an abnormal range, examiner takes the position that the higher the risk, the higher the possibility of occurrence of a blood pressure fluctuation), which the correlation determination circuit determines, and cause the display device to display information indicative of the sensitivity (Para 100).
Noh does not disclose a degree of possibility of occurrence of a blood pressure fluctuation by sleep apnea syndrome.
However, Shirasaki 2011 discloses a blood pressure measurement device (abstract) and teaches a device (para 129) configured to determine a degree of possibility of occurrence of a blood pressure fluctuation by sleep apnea syndrome (Para 128 and 130 show a rapid rise in blood pressure by sleep apnea syndrome).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have determined a degree of possibility of occurrence of a blood pressure fluctuation by sleep apnea syndrome as taught by Shirasaki 2011, in the invention of Noh, in order to detect a respiratory arrest such as sleep apnea from the change in the cardiograph waveform (Shirasaki 2011; Para 130).
Noh does not explicitly disclose determine a sensitivity to the sleep apnea syndrome indicated by the SPO2 based on occurrence of the blood pressure fluctuation corresponding to an amount of variation of the measurement data of the SPO2.
However, Newberry discloses a biosensor device (Abstract) that detects sleep apnea (Para 197) and teaches determine a sensitivity to the sleep apnea syndrome indicated by the SPO2 (Para 197; like stated above the spec and figure 8 of the current application disclose that sensitivity is the risk associated with SAS, specifically showing a high vs. low risk scale. This is exactly disclosed in Para 197 and is detected through the SPO2 fluctuation) to an amount of variation of the measurement data of the SPO2 (Para 197). The system is also capable of displaying this sensitivity (Para 197 and 196, while 196 is not discussing sleep apnea, it shows that the same device is capable of displaying an alert to the user).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have determined a sensitivity/risk using the SPO2 fluctuation as taught by Newberry, in the invention of Noh, in order to determine a diagnosis and/or a proper risk evaluation (Newberry; Para 197). 
Regarding claim 6, Noh discloses the information acquisition circuit (Figure 1, element 120) is configured to acquire successively measured blood pressure data (Para 61, 64, and 71) by a blood pressure sensor of any one of a PTT method, a tonometry method, an optical method, a radio wave method, and ultrasonic method (Para 61, 64, and 71; PTT method).
Regarding claim 7, Noh discloses a non-transitory computer-readable storage medium (Para 18) storing an information processing program (Para 18) for causing a computer (Para 18) to execute: a function of acquiring, from a specific subject (Para 47) to be measured, measurement data (Para 46; Figure 1, element 120) of a successively measured blood pressure value (Para 63) and measurement data of SP02 (Para 48); a function of detecting, from the acquired measurement data of the successively measured blood pressure value, a blood pressure fluctuation (Figure 1, element 140 is a fluctuation unit in as much as applicants. This unit is continuously estimating blood pressure to detect abnormal values para 100) which means a blood pressure surge of a reference value or more (Para 98 and 100; the unit is capable of measuring a change in blood pressure value and can determine if blood pressure deviated from a normal range, which means it inherently has a threshold value, that when exceeded, is determined to have fluctuated from the normal range), the reference value being set for a magnitude of the blood pressure fluctuation (Para 100, this is inherent, since the device is capable of detecting abnormal blood pressure, meaning when a certain value is exceeded, i.e. the reference value, the device determines abnormal pressure) and a period (Para 64) required for the blood pressure fluctuation; a correlation with the measurement data of the SP02 (Para 85 and 86 disclose a correlation with a reference biosignal, para 48 discloses SPO2 to be one of those signals) in a period in which the blood pressure fluctuation is of the reference value or more (Para 64 and 100, this is inherent, since the device is capable of detecting abnormal blood pressure, meaning when a certain value is exceeded, i.e. the reference value, the device determines abnormal pressure), detected by the blood pressure fluctuation detection circuit, and in periods before and after the period (Para 43, the estimation model is continuously estimating and correlating values, so it happens before, during, and after the period); and determine a sensitivity based on occurrence of the blood pressure fluctuation (Para 100 discloses that based on blood pressure fluctuation the system determines a risk, per the spec and figure 8 of the current application, a sensitivity is a risk level associated with the sleep apnea syndrome, see 103 rejection below for further validation); and a function of causing a display device (Figure 6, element 640) to display information indicative of the degree of the possibility of the occurrence of the blood pressure fluctuation (Para 98 discloses that the display outputs the change in the blood pressure value and para 100 also discloses that it indicates whether it is in an abnormal range or in a risk of being in an abnormal range, examiner takes the position that the higher the risk, the higher the possibility of occurrence of a blood pressure fluctuation), and a function of causing the display device to display information indicative of the sensitivity (Para 100).
Noh does not disclose a degree of possibility of occurrence of a blood pressure fluctuation by sleep apnea syndrome.
However, Shirasaki 2011 discloses a blood pressure measurement device (abstract) that uses a computer readable medium (Para 159) and teaches a device (para 129) configured to determine a degree of possibility of occurrence of a blood pressure fluctuation by sleep apnea syndrome (Para 128 and 130 show a rapid rise in blood pressure by sleep apnea syndrome).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have determined a degree of possibility of occurrence of a blood pressure fluctuation by sleep apnea syndrome as taught by Shirasaki 2011, in the invention of Noh, in order to detect a respiratory arrest such as sleep apnea from the change in the cardiograph waveform (Shirasaki 2011; Para 130).
Noh does not explicitly disclose determine a sensitivity to the sleep apnea syndrome indicated by the SPO2 based on occurrence of the blood pressure fluctuation corresponding to an amount of variation of the measurement data of the SPO2.
However, Newberry discloses a biosensor device (Abstract) that detects sleep apnea (Para 197) and teaches determine a sensitivity to the sleep apnea syndrome indicated by the SPO2 (Para 197; like stated above the spec and figure 8 of the current application disclose that sensitivity is the risk associated with SAS, specifically showing a high vs. low risk scale. This is exactly disclosed in Para 197 and is detected through the SPO2 fluctuation) to an amount of variation of the measurement data of the SPO2 (Para 197). The system is also capable of displaying this sensitivity (Para 197 and 196, while 196 is not discussing sleep apnea, it shows that the same device is capable of displaying an alert to the user).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have determined a sensitivity/risk using the SPO2 fluctuation as taught by Newberry, in the invention of Noh, in order to determine a diagnosis and/or a proper risk evaluation (Newberry; Para 197).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0042433 NOH et al., hereinafter “Noh”, in view of US 2011/0230729 Shirasaki et al., hereinafter “Shirasaki 2011”, further in view of US 2017/0014035 Newberry hereinafter, “Newberry”, further in view of US 2014/0088386 Shirasaki et al., hereinafter “Shirasaki 2014” (cited previously).
Regarding claim 2, Noh discloses the display controller (Figure 6, element 620) is configured to cause the display device (Figure 6, element 640) to display an output (Para 98).
Noh does not disclose the degree of the possibility of the occurrence of the blood pressure fluctuation by the sleep apnea syndrome, which the correlation determination circuit determines.
However, Shirasaki 2011 teaches the degree of the possibility of the occurrence of the blood pressure fluctuation by the sleep apnea syndrome (Para 128 and 130 show a rapid rise in blood pressure by sleep apnea syndrome), which the correlation determination circuit determines (Para 128 and 130).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have determined a degree of possibility of occurrence of a blood pressure fluctuation by sleep apnea syndrome as taught by Shirasaki 2011, in the invention of Noh, in order to detect a respiratory arrest such as sleep apnea from the change in the cardiograph waveform (Shirasaki 2011; Para 130).
Noh does not disclose display advice on medical treatment.
However, Shirasaki 2014 discloses a cardiovascular risk evaluation device (Abstract) and teaches display advice on medical treatment (Para 92).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have displayed medical treatment advice as taught by Shirasaki 2014, in the invention Noh, in order to give advice regarding a drug prescription (Shirasaki 2014; Para 92).
Regarding claim 3, Noh discloses a comparative analysis circuit (Para 111) configured to acquire, when an instruction (Para 111) for comparison with past measurement data is given (Para 86), past measurement data relating to the subject to be measured (Para 86), who is being displayed.
Noh does not disclose generating a comparison screen which compares measurement data, which is being displayed, and the past measurement data, wherein the display controller is configured to cause the display device to display the comparison screen which the comparative analysis circuit generates in accordance with the instruction for the comparison with the past measurement data.
However, Shirasaki 2014 teaches generating a comparison screen (Para 84) which compares measurement data (Para 84; displayed in the format of a comparison with a normal value), which is being displayed (Para 84), and the past measurement data (Para 84; the normal value), wherein the display controller is configured to cause the display device (Para 31) to display the comparison screen (Para 43 and 84) which the comparative analysis circuit generates in accordance with the instruction for the comparison with the past measurement data (Para 31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a comparison screen as taught by Shirasaki 2014, in the invention of NOH, in order to represent the extent of the condition (Shirasaki 2014; Para 84).
Regarding claim 4, Noh discloses the comparative analysis circuit is configured to create a comment (Para 100; message indicating the blood pressure is abnormal) based on the comparison between the measurement data (Para 100; this is done based on the whole process which includes the correlation and the comparison), which is being displayed, and the past measurement data (Para 86).
Noh does not disclose the display controller is configured to cause the display device to further display the comment which the comparative analysis circuit creates, together with the comparison screen.
However, Shirasaki 2014 teaches the display controller is configured to cause the display device (Para 31) to further display the comment (Para 84; possibility of stroke) which the comparative analysis circuit creates (Para 84), together with the comparison screen (Para 84).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a comparison screen and a comment as taught by Shirasaki 2014, in the invention of NOH, in order to represent the extent of the condition (Shirasaki 2014; Para 84).
Regarding claim 5, Noh discloses a correlation information generation circuit (Para 85 and 86 disclose a correlation with a reference biosignal, para 48 discloses SPO2 to be one of those signals) configured to generate a correlation graph (Para 85; via a waveform) which indicates a correlation between the measurement data of the SPO2 acquired by the information acquisition circuit and the blood pressure fluctuation of the reference value or more (Para 85 and 86 disclose a correlation with a reference biosignal, para 48 discloses SPO2 to be one of those signals), which the blood pressure fluctuation detection circuit detects.
Noh does not disclose the display controller is configured to cause the display device to display the correlation graph which the correlation information generation circuit generates in accordance with a display instruction of an operator.
However, Shirasaki 2014 teaches the display controller is configured to cause the display device (Para 31) to display the correlation graph (Figure 10A) which the correlation information generation circuit generates (Para 82) in accordance with a display instruction of an operator (Para 31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a correlation graph as taught by Shirasaki 2014, in the invention of Noh, in order to indicates the relationship between SPO2 and blood pressure (Shirasaki 2014; Para 82).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792